DETAILED ACTION
Claims 1 and 3-14 are allowed.
This office action is responsive to the amendment filed on 11/29/21.  As directed by the amendment: claims 1, 3, and 4 have been amended; claim 2 has been cancelled; and claims 13-14 have been added.  Thus, claims 1 and 3-14 are presently pending in this application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiners statement of reasons for allowance:
The prior art of record by itself or in combination does not disclose the structural and functional limitations as recited in the claims.  Specifically, the prior art does not disclose a cooking appliance  comprising the claimed cooking system with the cleaning device and a cooking cavity, a transport  control system having a material transport pipe, a water transport pipe, and a drying device, in which the drying device comprises: an air supply component, wherein an air supply outlet of the air supply component communicates with an inlet of the material transport pipe for supplying air into the material transport pipe, and a heating component, arranged between the air supply component and the inlet of the material transport pipe for heating the air supplied by the air supply component to dry the inner wall surface of the material transport pipe as recited in Claim 1.
          The closest prior art references of record are Li (CN 204931266) and Yura (JP 2004065533X).  While Li does disclose an automatic rice cooker which includes a cleaning device, drying device and transport device, Li does not disclose that the air supply outlet of the air supply component communicates with an inlet of the material transport pipe for supplying air in the material transport pipe nor the heating component arranged between the air supply component and the inlet of the material transport pipe.   Instead, Li teaches that the air communicates with an end of the material transport pipe and it is not identified within the prior art citation as performing a drying function for the material transport pipe instead air is blown into the washing device.   Thus, by adapting the location of the drying device of Li the prior art would be rendered inoperable for its intended purpose.   Furthermore, the secondary 

CONCLUSION
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA ROSS whose telephone number is (571)272-4480.  The examiner can normally be reached on M-F 6:00am to 2:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors may be contacted.  DANA ROSS can be reached on 571-272-4480 while TU HOANG can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/joseph iskra/
Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761